DETAILED ACTION
This communication is responsive to the application and claim set filed February 28, 2020.  Claims 1-25 are currently pending.
Elected claims 1-8 and 22-25 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As an initial matter, the examiner inadvertently omitted claims 23-25 in her Requirement for Restriction dated April 27, 2021.  In an August 18, 2021 telephonic interview with Applicant’s representative, the examiner indicated that claims 23-25 should have been included with claim 22, and therefore Group I.  Group I therefore includes claims 1-8 and 22-25.
Applicant's election with traverse of Group I, claims 1-8 and 22-25 in the reply filed on August 24, 2021 is acknowledged.  The traversal is on the ground that the searches of Groups I and II would largely overlap “since the same search terms would be used to search the prior art.”  (Response to Restriction Requirement, p. 2.)  Thus, there would be no significant search burden to search Groups I and II together.  This is not found persuasive because Group I relates to a product and Group II relates to a method of making a product, and there is no requirement that the process of Group II is necessary to form the product of Group I.  
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-8 and 22-25 are under active examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 22, in the preamble, it is not clear whether Applicant intends to refer to the method of claim 9 or the claimed catalyst composition of claim 1.  In addition, no polymerization step is recited.  Thus, it is not clear how polymerizing ethylene is accomplished.
Because claims 23-25 depend from claim 22, they contain all of the limitations of claim 22 and are therefore indefinite for the reasons claim 22 is indefinite.

Regarding claim 25, it is not clear what “the ethylene is found in combination with one or more C3 to C8 α-alkenes” means.  Co-monomers?  In addition, it is not clear how the ethylene is “used to generate HDPE.”  No “generation” step is recited.  Thus, it is not clear how the ethylene is used to generate HDPE.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al., as evidenced by Mori et al. (US 2005/0047985).
The examiner will refer to the machine translation of Tanabe, which is attached to this communication.
Regarding claims 1-3 and 8, Tanabe teaches a solid catalyst composition comprising a Cr(NO3)-3 complex and CARiACT G-6 silica as a support.  (Abstract; Ex. 8 (para. [0053]), ref. Ex. 1 (para. [0045]).)  CARiACT G-6 has impurities including aluminum in the amount of 15 ppm and sodium in the amount of 170 ppm.  (Mori, para. [0254].)  Both values are within the claimed range.  Thus, Tanabe implicitly teaches a solid catalyst composition comprising a chromium compound a silica with Al and Na impurities that are in amounts within the claimed ranges.
The examiner notes that Tanabe does not teach the process by which the commercial silica is made (i.e., via a base-set gel process or a different process).  However, the limitation “a silica-containing substrate derived from a base-set gel” is essentially a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  (MPEP § 2113 (quoting In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).)  In this instance, it is not clear how the silica-containing substrate – with the recited impurities – is necessarily defined by the recited process.  Without more, it appears that any silica with the recited impurities would meet the limitations of the claims.

Regarding claims 4 and 5, as noted above, Tanabe implicitly teaches a silica support with aluminum present in the amount of 15 ppm and sodium present in the amount of 170 ppm, giving a Na:Al molar ratio of 11.3, which is within the claimed ranges.

Regarding claim 7, Tanabe teaches that the catalyst compound of Ex. 8 contains chromium in the amount of 0.5 wt.% (see Table 1), which is within the claimed range.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (JP 2020-000998) as applied to claim 1 above, and further in view of Du et al. (CN 108912257).
Regarding claim 6, Tanabe teaches all of the limitations of claim 1.  (See paragraph 14 above, which is incorporated by reference herein.)
The difference between Tanabe and claim 6 is that Tanabe is silent as to the surface area of the catalyst.  However, Du teaches that Cr/silica catalysts typically have a surface area between 300-400 m2/g (see para. [0006]), which is within the claimed range.  It would have been obvious to one of See id.)

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aburaqabah et al. (WO 2010/115613) in view of Katsuro et al. (US 7,074,376) and Rohde et al. (US 8,022,124).
Regarding claims 22-25, Aburaqabah teaches a process of producing HDPE by contacting ethylene and 1-butene with a supported Cr catalyst.  (Abstract; Exs. I-IV.)  The support is a silica.  (p. 3, lines 8-9.)
There are three differences between Aburaqabah and the present claims.
First, Aburaqabah does not teach the process of making a catalyst composition as recited in claim 9.  However, However, the recitation of “a catalyst composition according to claim 9” indicates a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  (MPEP § 2113 (quoting In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).)  In this instance, it is not clear how the catalyst composition is necessarily defined by the recited process.  Without more, it appears that any silica with aluminum and sodium impurities (in any amount) would meet the limitations of the claims.
Second, Aburaqabah is silent as to the impurities in the silica.  However, Katsuro teaches that silica commonly has impurities including sodium and aluminum if it is made via the use of an alkali silicate.  (col. 1, line 27 – col. 2, line 7.)  Thus, it is likely that the silica of Aburaqabah contains such impurities.
Finally, Aburaqabah does not explicitly teach an activation step.  However, Rhode teaches a process for activating a chromium/silica catalyst by thermally treating the catalyst at a temperature between 280°C and 800°C in an inert gas in a fluidized bed.  (col. 5, lines 5-10.)  It would have been obvious to one of ordinary skill in the art to have activated the catalyst of Aburaqabah in a known way to render the Cr/silica composition catalytically active.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763